DETAILED ACTION
Examiner acknowledges receipt of Applicant’s RCE filed 5/24/2021.
In this amendment, Applicant has amended claims 1, 13, and 16.
Claims 1, 3-6, and 13-21 are currently pending.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner has fully considered Applicant’s arguments, see page 7, filed 5/24/2021, with respect to the rejection of claims 1, 3-6, and 13-21 under 35 U.S.C. 112(b) and they are persuasive.  Examiner has withdrawn the rejection of claims 1, 3-6, and 13-21 under 35 U.S.C. 112(b).  

Examiner has fully considered Applicant's arguments, see pages 7-9, filed 5/24/2021, with respect to the rejection of claims 1, 3-6, and 13-21 under 35 U.S.C. 103 but they are not persuasive.
First, as indicated below, the amended claims do not have support in the original disclosure.  In the remarks filed 4/23/2021 and 5/24/2021, Applicant cites paragraphs 0094-0095 and 0119 of the published U.S. Patent Application (US2019/0349917) as supporting the claim amendments.  These paragraphs indicate multiplexing UCI on “the PUSCH with an earliest starting symbol, when the UCI collides with multiple PUSCHs” (paragraph 0094).  Further, is an earliest slot for PUSCH transmissions”.  
Second, as also indicated below, Yang discloses the limitations that are supported in the amended claims.  Namely, Yang discloses that priority can be given to a PUSCH among multiple PUSCHs “based on a relative transmission time (e.g., a starting position/symbol)” (see paragraph 0343).  Further, as indicated in numerous places in Yang, when the relative transmission time of a PUSCH or PUCCH is used to prioritize one of a plurality of transmissions, at least some of the time, the earliest of the relative transmission times is selected/prioritized.  See paragraph 0274 (supported on page 23 of U.S. Provisional Application 62/669,956), for example, which indicates that one option for deciding which PUSCH resource (among a plurality PUSCH resources) is to be used, the “earliest UL resource on the time axis” is selected.  Clearly, Yang’s indication of “relative transmission time” in paragraph 0343 also refers at least to an earliest transmission time having priority over a later transmission time.  For at least this reason, the amended claims are rejected using the same prior art as in the previous Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 3-6, and 13-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 13, and 16, the original disclosure does not adequately support the limitation “multiplexing the PUCCH with the first PUSCH of the corresponding PUSCHs, wherein the first PUSCH is an earliest slot for PUSCH transmissions if the PUCCH overlaps with more than one PUSCH”.  Specifically, in the remarks filed 4/23/2021 and 5/24/2021, Applicant cites paragraphs 0094-0095 and 0119 of the published U.S. Patent Application (US2019/0349917) as supporting the claim amendments.  These paragraphs indicate multiplexing UCI on “the PUSCH with an earliest starting symbol, when the UCI collides with multiple PUSCHs” (paragraph 0094).  Further, paragraph 0119 indicates that “[f]or a PUCCH or a PUSCH with repetition, the first symbol of the channel may be defined as the first symbol in the first slot of the period of repetition”.  However, this is not the same as the claimed “wherein the first PUSCH is an earliest slot for PUSCH transmissions”.  That is, the original disclosure does not disclose the limitations of “multiplexing the PUCCH with the first PUSCH of the corresponding PUSCHs, wherein the first PUSCH is an earliest slot for PUSCH transmissions if the PUCCH overlaps with more than one PUSCH”.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1804556 “Remaining issues on UCI multiplexing” by LG in view of U.S. Patent Application Publication 2020/0068599 to Yang et al.

Regarding claim 1, LG discloses a method for wireless communications by a user equipment (UE), comprising:
determining one or more uplink control informations (UCIs) (see section 2.2 and Figure 1 of LG; the “PUCCH resource for HARQ-ACK (denoted as ‘A/N PUCCH’ hereafter)” or similarly “PUCCH resource for CSI (denoted as ‘CSI PUCCH’ hereafter)” are both UCI resources); 
obtaining one or more allocations of transmission resources for corresponding physical uplink shared channels (PUSCHs) (see section 2.2 and Figure 1, for example; the PUSCH in Figure 1 is an allocation of transmission resources for a PUSCH), wherein: 
a first period of a first allocation of the one or more allocations overlaps a second period during which at least a first UCI of the UCIs is to be transmitted (see Figure 1; the UCI (A/N) period overlaps the PUSCH allocation), and 
the first period and the second period are different (see Figure 1; the first and second periods only partially overlap and are different); 
multiplexing the at least the first UCI of the UCIs with the first PUSCH corresponding to the first allocation (see section 2.2 and Figure 1; the “UCI on PUSCH” in Figure 1 indicates this multiplexing; further, see proposal #3 in section 2.2, which indicates that the UE transmits the HARQ-ACK on the PUSCH); and 
transmitting the multiplexed at least the first UCI and the first PUSCH corresponding to the first allocation via the transmission resources of the first allocation (see section 2.2 and Figure 1; the “UCI on PUSCH” in Figure 1 indicates this multiplexing; further, see proposal #3 in section 2.2, which indicates that the UE transmits the HARQ-ACK on the PUSCH).
LG does not explicitly disclose the limitation that the multiplexing is performed via multiplexing the plurality of the UCIs on one physical uplink control channel (PUCCH) and the limitation of multiplexing the PUCCH with the first PUSCH of the corresponding PUSCHs, wherein the first PUSCH is an earliest PUSCH transmission if the PUCCH overlaps with more than one PUSCH.  However, Yang discloses the limitations of performing the multiplexing via  multiplexing the plurality of the UCIs on one physical uplink control channel (PUCCH) (disclosed throughout; see paragraphs 0321, 0323, 0324, and 0342 of Yang (these paragraphs are supported on page 28 of Provisional Application 62/669,956, for example), for example; Yang clearly discloses multiplexing multiple UCIs into one PUCCH (the “MUX PUCCH” or PUCCH3) in at least paragraph 0323); and multiplexing the PUCCH with the first PUSCH of the corresponding PUSCHs, wherein the first PUSCH is an earliest PUSCH transmission if the PUCCH overlaps with more than one PUSCH (disclosed throughout; see paragraph 0342 of Yang, for example, which discloses that the multiplexed UCIs on the one PUCCH are further multiplexed onto a PUSCH resource; Yang also discloses throughout (see paragraphs 0342-0343) that handling a plurality of PUSCH resources can be based on a prioritization rule such as the relative transmission time; further, as indicated in numerous places in Yang, when the relative transmission time of a PUSCH or PUCCH is used to prioritize one of a plurality of transmissions, at least some of the time, the earliest of the relative transmission times is selected/prioritized; see paragraph 0274 (supported on page 23 of U.S. Provisional Application 62/669,956), for example, which indicates that one option for deciding which PUSCH resource (among a plurality PUSCH resources) is to be used, the “earliest UL resource on the time axis” is selected; clearly, Yang’s indication of “relative transmission time” in paragraph 0343 also refers at least to an earliest transmission time having priority over a later transmission time).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify LG to explicitly indicate that multiple overlapping UCIs 

Regarding claim 13, LG discloses a method for wireless communications by a user equipment (UE), comprising: 
determining a time period for one or more uplink control informations (UCIs) for transmission by the UE (see section 2.2 and Figure 1 of LG; the “PUCCH resource for HARQ-ACK (denoted as ‘A/N PUCCH’ hereafter)” or similarly “PUCCH resource for CSI (denoted as ‘CSI PUCCH’ hereafter)” are both UCI resources; the time period for the transmission of these UCI resources is determined as shown in Figure 1); 
determining if the UE has an allocation of transmission resources for a physical uplink shared channel (PUSCH) during a portion of the time period (see section 2.2 and Figure 1, for example; the PUSCH in Figure 1 is an allocation of transmission resources for a PUSCH); 
determining to multiplex the UCIs based, at least in part, on the allocation of transmission resources for the PUSCH during the portion of the time period (disclosed throughout; as indicated in section 2.2, the determination of how to multiplex the UCIs is based on the allocation of PUSCH resources in that when the PUSCH resource overlaps the UCI resource  and the time difference between the end of the PDSCH and the start of the PUSCH is greater than the processing time for the PDSCH, the UCIs can be multiplexed on the PUSCH); and 
transmitting the multiplexed UCls, wherein the UCIs are multiplexed according to the determination how to multiplex the UCIs (see section 2.2 and Figure 1; the “UCI on PUSCH” in Figure 1 indicates this multiplexing; further, see proposal #3 in section 2.2, which indicates that the UE transmits the HARQ-ACK on the PUSCH).
LG does not explicitly disclose the limitation that the multiplexing is performed via multiplexing the plurality of the UCIs on one physical uplink control channel (PUCCH) and the limitation of multiplexing the PUCCH with the first PUSCH of the corresponding PUSCHs, wherein the first PUSCH is an earliest PUSCH transmission if the PUCCH overlaps with more than one PUSCH.  However, Yang discloses the limitations of performing the multiplexing via  multiplexing the plurality of the UCIs on one physical uplink control channel (PUCCH) (disclosed throughout; see paragraphs 0321, 0323, 0324, and 0342 of Yang (these paragraphs are supported on page 28 of Provisional Application 62/669,956, for example), for example; Yang clearly discloses multiplexing multiple UCIs into one PUCCH (the “MUX PUCCH” or PUCCH3) in at least paragraph 0323); and multiplexing the PUCCH with the first PUSCH of the corresponding PUSCHs, wherein the first PUSCH is an earliest PUSCH transmission if the PUCCH overlaps with more than one PUSCH (disclosed throughout; see paragraph 0342 of Yang, for example, which discloses that the multiplexed UCIs on the one PUCCH are further multiplexed onto a PUSCH resource; Yang also discloses throughout (see paragraphs 0342-0343) that handling a plurality of PUSCH resources can be based on a prioritization rule such as the relative transmission time; further, as indicated in numerous places in Yang, when the relative transmission time of a PUSCH or PUCCH is used to prioritize one of a plurality of transmissions, at least some of the time, the earliest of the relative transmission times is selected/prioritized; see paragraph 0274 (supported on page 23 of U.S. Provisional Application 62/669,956), for example, which indicates that one option for deciding which PUSCH resource (among a plurality PUSCH resources) is to be used, the “earliest UL resource on the time axis” is selected; clearly, Yang’s indication of “relative transmission time” in paragraph 0343 also refers at least to an earliest transmission time having priority over a later transmission time).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify LG to explicitly indicate that multiple overlapping UCIs will be multiplexed together onto a single PUCCH and then multiplexed onto a PUSCH resource when all three overlap.  The rationale for doing so would have been to most efficiently utilize the wireless resources available by multiplexing multiple different types of data onto the available resource.  A further rationale would have been to reduce the latency of the information by transmitting all of the data in the current resource (rather than delaying one or more of the data elements).  It would further have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify LG to explicitly indicate that a plurality of PUSCH allocations overlapping the UCIs will be handled by utilizing the first or earliest scheduled PUSCH to transmit the PUCCH containing the one or more multiplexed UCIs.  The 

Regarding claim 16, LG discloses an apparatus for wireless communications, comprising: 
a processor (the UE clearly includes a processor as indicated at least in section 2.2 which discloses the PDSCH “processing time”, which clearly requires a processor) configured to: 
determine one or more uplink control informations (UCIs) (see section 2.2 and Figure 1 of LG; the “PUCCH resource for HARQ-ACK (denoted as ‘A/N PUCCH’ hereafter)” or similarly “PUCCH resource for CSI (denoted as ‘CSI PUCCH’ hereafter)” are both UCI resources); 
obtain one or more allocations of transmission resources for corresponding physical uplink shared channels (PUSCHs) (see section 2.2 and Figure 1, for example; the PUSCH in Figure 1 is an allocation of transmission resources for a PUSCH), wherein: 
a first period of a first allocation of the one or more allocations overlaps a second period during which at least a first UCI of the UCIs is to be transmitted (see Figure 1; the UCI (A/N) period overlaps the PUSCH allocation), and 
the first period and the second period are different (see Figure 1; the first and second periods only partially overlap and are different); 
multiplex the at least the first UCI of the UCIs with the first PUSCH corresponding to the first allocation (see section 2.2 and Figure 1; the “UCI on PUSCH” in Figure 1 indicates this multiplexing; further, see proposal #3 in section 2.2, which indicates that the UE transmits the HARQ-ACK on the PUSCH); and 
transmit the multiplexed at least the first UCI and the first PUSCH corresponding to the first allocation via the transmission resources of the first allocation (see section 2.2 and Figure 1; the “UCI on PUSCH” in Figure 1 indicates this multiplexing; further, see proposal #3 in section 2.2, which indicates that the UE transmits the HARQ-ACK on the PUSCH); and 
a memory coupled with the processor (disclosed in at least section 2.2, which discloses a PDSCH “processing time”; this requires a processor and also a memory to store at least the instructions executed by the processor).
LG does not explicitly disclose the limitation that the multiplexing is performed via multiplexing the plurality of the UCIs on one physical uplink control channel (PUCCH) and the limitation of multiplexing the PUCCH with the first PUSCH of the corresponding PUSCHs, wherein the first PUSCH is an earliest PUSCH transmission if the PUCCH overlaps with more than one PUSCH.  However, Yang discloses the limitations of performing the multiplexing via  multiplexing the plurality of the UCIs on one physical uplink control channel (PUCCH) (disclosed throughout; see paragraphs 0321, 0323, 0324, and 0342 of Yang (these paragraphs are supported on page 28 of Provisional Application 62/669,956, for example), for example; Yang clearly discloses multiplexing multiple UCIs into one PUCCH (the “MUX PUCCH” or PUCCH3) in at least paragraph 0323); and multiplexing the PUCCH with the first PUSCH of the corresponding PUSCHs, wherein the first PUSCH is an earliest PUSCH transmission if the PUCCH overlaps with more than one PUSCH (disclosed throughout; see paragraph 0342 of Yang, for example, which discloses that the multiplexed UCIs on the one PUCCH are further multiplexed onto a PUSCH resource; Yang also discloses throughout (see paragraphs 0342-0343) that handling a plurality of PUSCH resources can be based on a prioritization rule such as the relative transmission time; 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify LG to explicitly indicate that multiple overlapping UCIs will be multiplexed together onto a single PUCCH and then multiplexed onto a PUSCH resource when all three overlap.  The rationale for doing so would have been to most efficiently utilize the wireless resources available by multiplexing multiple different types of data onto the available resource.  A further rationale would have been to reduce the latency of the information by transmitting all of the data in the current resource (rather than delaying one or more of the data elements).  It would further have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify LG to explicitly indicate that a plurality of PUSCH allocations overlapping the UCIs will be handled by utilizing the first or earliest scheduled PUSCH to transmit the PUCCH containing the one or more multiplexed UCIs.  The rationale for doing so would have been to minimize the latency associated with the UCIs by transmitting the information in the earliest available PUSCH resource.

3, LG discloses the limitations of parent claim 1 as indicated above.  LG does not explicitly disclose all the limitations of claim 3 of a third period of a second allocation corresponding to a second PUSCH overlaps the second period, and multiplexing the at least the first UCI of the UCIs with the first PUSCH further comprises: determining to multiplex the first PUSCH with the at least the first UCI of the UCIs based on the first period being earlier than the third period.  However, Yang discloses throughout (see paragraphs 0342-0343) that handling a plurality of PUSCH resources can be based on a prioritization rule such as the relative transmission time.  Yang also discloses throughout (see paragraphs 0342-0343) that handling a plurality of PUSCH resources can be based on a prioritization rule such as the relative transmission time.  Further, as indicated in numerous places in Yang, when the relative transmission time of a PUSCH or PUCCH is used to prioritize one of a plurality of transmissions, at least some of the time, the earliest of the relative transmission times is selected/prioritized.  See paragraph 0274 (supported on page 23 of U.S. Provisional Application 62/669,956), for example, which indicates that one option for deciding which PUSCH resource (among a plurality PUSCH resources) is to be used, the “earliest UL resource on the time axis” is selected.  Clearly, Yang’s indication of “relative transmission time” in paragraph 0343 also refers at least to an earliest transmission time having priority over a later transmission time.  Clearly, when there are a plurality of PUSCH resources (as discussed in paragraph 0343) in a step (such as step 3), the second PUSCH allocation is a third period which overlaps the second period.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify LG to explicitly indicate that a plurality of PUSCH allocations overlapping the UCIs will be handled by utilizing the first or earliest scheduled PUSCH to transmit the PUCCH containing the one or more multiplexed UCIs.  The rationale for 

Regarding claim 4, LG discloses the limitations of parent claim 1 as indicated above.  LG does not explicitly disclose all the limitations of claim 4 of a third period of a second allocation corresponding to a second PUSCH overlaps the second period, and multiplexing the at least the first UCI of the UCIs with the first PUSCH further comprises: determining to multiplex the first PUSCH with the at least the first UCI of the UCIs based on the UE receiving the first allocation earlier than the UE receiving the second allocation.  However, Yang discloses throughout (see paragraphs 0342-0343) that handling a plurality of PUSCH resources can be based on a prioritization rule such as a scheduled order.  Clearly, when there are a plurality of PUSCH resources (as discussed in paragraph 0343) in a step (such as step 3), the second PUSCH allocation is a third period which overlaps the second period.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify LG to explicitly indicate that a plurality of PUSCH allocations overlapping the UCIs will be handled by utilizing the earlier of the two allocations (the scheduled order or order in which they were allocated/scheduled) of the PUSCH to transmit the PUCCH containing the one or more multiplexed UCIs.  The rationale for doing so would have been to minimize the latency associated with the UCIs by transmitting the information in the earliest available PUSCH resource.

Regarding claim 5, LG discloses the limitations of parent claim 1 as indicated above.  LG does not explicitly disclose all the limitations of claim 5 of a third period of a second allocation corresponding to a second PUSCH overlaps the second period, a fourth period, during which at least a second UCI of the UCIs is to be transmitted, overlaps the first period, and multiplexing the at least the first UCI of the UCIs with the first PUSCH further comprises: multiplexing all of the UCIs on one physical uplink control channel (PUCCH), determining to multiplex the PUCCH with the first PUSCH based on the first period being earlier than the third period, and multiplexing the PUCCH with the first PUSCH.  However, Yang discloses throughout (see paragraphs 0342-0343) that handling a plurality of PUSCH resources can be based on a prioritization rule such as the relative transmission time.  Clearly, when there are a plurality of PUSCH resources (as discussed in paragraph 0343) in a step (such as step 3), the second PUSCH allocation is a third period which overlaps the second period.  Further, Yang discloses in paragraphs 0323-0324 that a plurality of UCIs are overlapped in time with one another; the second of these UCI times (PUCCH2) is reasonably interpreted as the fourth period.  Paragraphs 0323-0324 of Yang clearly disclose multiplexing the plurality of UCIs onto one PUCCH and then multiplexing the single PUCCH onto a PUSCH (see paragraph 0342).  As noted above, paragraph 0343 indicates that the selection of the particular PUSCH when multiple PUSCHs overlap with the UCIs may be based on a prioritization rule such as the relative transmission time.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify LG to multiplex a plurality of UCIs into one PUCCH and then to explicitly indicate that a plurality of PUSCH allocations overlapping the UCIs will be handled by utilizing the first or earliest scheduled PUSCH to transmit the PUCCH containing the one or more multiplexed UCIs.  The rationale for doing so would have been to minimize the latency associated with the UCIs by transmitting the information in the earliest available PUSCH resource.

Regarding claim 6, LG discloses the limitations of parent claim 1 as indicated above.  LG does not explicitly disclose all the limitations of claim 6 of a third period of a second allocation corresponding to a second PUSCH overlaps the second period, a fourth period, during which at least a second UCI of the UCIs is to be transmitted, overlaps the first period, and multiplexing the at least the first UCI of the UCIs with the first PUSCH further comprises: determining to multiplex the at least the first UCI of the UCIs with the first PUSCH based on the UE receiving an allocation for the first PUSCH before receiving an allocation for the second PUSCH, and multiplexing the first PUSCH with the at least the first UCI of the UCIs.  However, Yang discloses throughout (see paragraphs 0342-0343) that handling a plurality of PUSCH resources can be based on a prioritization rule such as a scheduled order.  Clearly, when there are a plurality of PUSCH resources (as discussed in paragraph 0343) in a step (such as step 3), the second PUSCH allocation is a third period which overlaps the second period.  Further, Yang discloses in paragraphs 0323-0324 that a plurality of UCIs are overlapped in time with one another; the second of these UCI times (PUCCH2) is reasonably interpreted as the fourth period.  Paragraphs 0323-0324 of Yang clearly disclose multiplexing the plurality of UCIs onto one PUCCH and then multiplexing the single PUCCH onto a PUSCH (see paragraph 0342).  As noted above, paragraph 0343 indicates that the selection of the particular PUSCH when multiple PUSCHs overlap with the UCIs may be based on a prioritization rule such as a scheduled order.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify LG to multiplex a plurality of UCIs (including at least the first UCI) into one PUCCH and then to explicitly indicate that a plurality of PUSCH allocations overlapping the UCIs will be handled by utilizing the earlier of the two allocations (the 

Regarding claim 14, LG discloses the limitations of parent claim 13 as indicated above.  LG does not explicitly disclose all the limitations of claim 14.  However, Yang discloses the limitations of determining if the UE has an allocation of transmission resources for the PUSCH in the time period comprises determining the UE does not have the allocation for the PUSCH during any portion of the time period (see paragraph 0237 of Yang (supported on page 18 of Provisional Application 62/669,956, for example); the two UCIs are multiplexed and transmitted in a single PUCCH resource; the paragraphs following paragraph 0237 (such as paragraphs 0321, 0323, 0324, and 0342), provide examples of how to handle multiple UCI resources which overlap a PUSCH resource; clearly, this example does not include overlapped PUSCH resources and the two UCIs are transmitted on a single PUCCH resource), 
determining how to multiplex the UCIs comprises determining to multiplex one or more of the UCIs overlapping in a time domain (see paragraph 0237 of Yang (supported on page 18 of Provisional Application 62/669,956, for example); the multiple UCIs are multiplexed and transmitted on a single PUCCH resource), and
transmitting the UCIs comprises multiplexing the UCIs in the time domain and transmitting the multiplexed UCIs on resources allocated to a physical uplink control channel (PUCCH) (see paragraph 0237 of Yang (supported on page 18 of Provisional Application 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify LG to explicitly indicate that multiple overlapping UCIs will be multiplexed together onto a single PUCCH and transmitted.  The rationale for doing so would have been to most efficiently utilize the wireless resources available by multiplexing multiple different types of data onto the available resource.  A further rationale would have been to reduce the latency of the information by transmitting all of the data in the current resource (rather than delaying one or more of the data elements).

Regarding claim 15, LG discloses the limitations of:
determining if the UE has an allocation of transmission resources for the PUSCH comprises determining the UE has an uplink allocation for the PUSCH for the portion of the time period (as indicated above, the UE determines if the resources for the PUSCH overlaps the period for the UCI as indicated in Figure 1 and the description of section 2.2), 
determining how to multiplex the UCIs comprises determining to multiplex each of the UCIs onto the PUSCH overlapping in a time domain with the time period (see Figure 1 and the description in section 2.2, for example, which shows that the UCI is multiplexed over the PUSCH), and 
transmitting the UCIs comprises multiplexing the UCIs and the PUSCH and transmitting the multiplexed UCIs and the PUSCH on resources allocated to the PUSCH (see Figure 1 and the description in section 2.2, for example, which shows that the UCI is multiplexed and then transmitted over the PUSCH).

Regarding claim 17, LG discloses the limitations of parent claim 16 as indicated above.  LG does not explicitly disclose all the limitations of claim 17.  However, Yang discloses the limitations of claim 17 of multiplexing a plurality of the UCIs, which are to be transmitted during a plurality of second periods that overlap the first allocation, on one physical uplink control channel (PUCCH) (disclosed throughout; see paragraphs 0321, 0323, 0324, and 0342 of Yang (these paragraphs are supported on page 28 of Provisional Application 62/669,956, for example), for example; Yang clearly discloses that a plurality of UCIs (PUCCH1 and PUCCH2) are to be transmitted in second periods overlapping the first allocation in at least paragraph 0323; Yang further discloses multiplexing multiple UCIs into one PUCCH (the “MUX PUCCH” or PUCCH3) in at least paragraph 0323); and 
multiplexing the PUCCH with the first PUSCH (disclosed throughout; see paragraph 0342 of Yang, for example, which discloses that the multiplexed UCIs on the one PUCCH are further multiplexed onto a PUSCH resource).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify LG to explicitly indicate that multiple overlapping UCIs will be multiplexed together onto a single PUCCH and then multiplexed onto a PUSCH resource when all three overlap.  The rationale for doing so would have been to most efficiently utilize the wireless resources available by multiplexing multiple different types of data onto the available resource.  A further rationale would have been to reduce the latency of the information by transmitting all of the data in the current resource (rather than delaying one or more of the data elements).

18, LG discloses the limitations of parent claim 16 as indicated above.  LG does not explicitly disclose all the limitations of claim 18 of determining to multiplex the first PUSCH with the at least the first UCI of the UCIs based on the first period being earlier than a third period, when the third period of a second allocation corresponding to a second PUSCH overlaps the second period.  However, Yang discloses throughout (see paragraphs 0342-0343) that handling a plurality of PUSCH resources can be based on a prioritization rule such as the relative transmission time.  Yang also discloses throughout (see paragraphs 0342-0343) that handling a plurality of PUSCH resources can be based on a prioritization rule such as the relative transmission time.  Further, as indicated in numerous places in Yang, when the relative transmission time of a PUSCH or PUCCH is used to prioritize one of a plurality of transmissions, at least some of the time, the earliest of the relative transmission times is selected/prioritized.  See paragraph 0274 (supported on page 23 of U.S. Provisional Application 62/669,956), for example, which indicates that one option for deciding which PUSCH resource (among a plurality PUSCH resources) is to be used, the “earliest UL resource on the time axis” is selected.  Clearly, Yang’s indication of “relative transmission time” in paragraph 0343 also refers at least to an earliest transmission time having priority over a later transmission time.  Clearly, when there are a plurality of PUSCH resources (as discussed in paragraph 0343) in a step (such as step 3), the second PUSCH allocation is a third period which overlaps the second period.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify LG to explicitly indicate that a plurality of PUSCH allocations overlapping the UCIs will be handled by utilizing the first or earliest scheduled PUSCH to transmit the PUCCH containing the one or more multiplexed UCIs.  The rationale for 

Regarding claim 19, LG discloses the limitations of parent claim 16 as indicated above.  LG does not explicitly disclose all the limitations of claim 19 of determining to multiplex the first PUSCH with the at least the first UCI of the UCIs based on the apparatus receiving the first allocation earlier than the apparatus receiving a second allocation, when a third period of the second allocation corresponding to a second PUSCH overlaps the second period.  However, Yang discloses throughout (see paragraphs 0342-0343) that handling a plurality of PUSCH resources can be based on a prioritization rule such as a scheduled order.  Clearly, when there are a plurality of PUSCH resources (as discussed in paragraph 0343) in a step (such as step 3), the second PUSCH allocation is a third period which overlaps the second period.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify LG to explicitly indicate that a plurality of PUSCH allocations overlapping the UCIs will be handled by utilizing the earlier of the two allocations (the scheduled order or order in which they were allocated/scheduled) of the PUSCH to transmit the PUCCH containing the one or more multiplexed UCIs.  The rationale for doing so would have been to minimize the latency associated with the UCIs by transmitting the information in the earliest available PUSCH resource.

Regarding claim 20, LG discloses the limitations of parent claim 16 as indicated above.  LG does not explicitly disclose all the limitations of claim 20 of the processor is configured to multiplex the at least the first UCI of the UCIs with the first PUSCH when the third period of a second allocation corresponding to a second PUSCH overlaps the second period and a fourth period, during which at least a second UCI of the UCIs is to be transmitted, overlaps the first period.  However, Yang discloses throughout (see paragraphs 0342-0343) that handling a plurality of PUSCH resources can be based on a prioritization rule such as the relative transmission time.  Clearly, when there are a plurality of PUSCH resources (as discussed in paragraph 0343) in a step (such as step 3), the second PUSCH allocation is a third period which overlaps the second period.  Further, Yang discloses in paragraphs 0323-0324 that a plurality of UCIs are overlapped in time with one another; the second of these UCI times (PUCCH2) is reasonably interpreted as the fourth period.  Paragraphs 0323-0324 of Yang clearly disclose multiplexing the plurality of UCIs onto one PUCCH and then multiplexing the single PUCCH onto a PUSCH (see paragraph 0342).  As noted above, paragraph 0343 indicates that the selection of the particular PUSCH when multiple PUSCHs overlap with the UCIs may be based on a prioritization rule such as the relative transmission time.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify LG to multiplex a plurality of UCIs into one PUCCH and then to explicitly indicate that a plurality of PUSCH allocations overlapping the UCIs will be handled by utilizing the first or earliest scheduled PUSCH to transmit the PUCCH containing the one or more multiplexed UCIs.  The rationale for doing so would have been to minimize the latency associated with the UCIs by transmitting the information in the earliest available PUSCH resource.

Regarding claim 21, LG discloses the limitations of parent claim 16 as indicated above.  LG does not explicitly disclose all the limitations of claim 21 of determining to multiplex the at least the first UCI of the UCIs with the first PUSCH based on the apparatus receiving an allocation for the first PUSCH before receiving an allocation for a second PUSCH, and multiplexing the first PUSCH with the at least the first UCI of the UCIs, when a third period of a second allocation corresponding to the second PUSCH overlaps the second period and a fourth period, during which at least a second UCI of the UCIs is to be transmitted, overlaps the first period.  However, Yang discloses throughout (see paragraphs 0342-0343) that handling a plurality of PUSCH resources can be based on a prioritization rule such as a scheduled order.  Clearly, when there are a plurality of PUSCH resources (as discussed in paragraph 0343) in a step (such as step 3), the second PUSCH allocation is a third period which overlaps the second period.  Further, Yang discloses in paragraphs 0323-0324 that a plurality of UCIs are overlapped in time with one another; the second of these UCI times (PUCCH2) is reasonably interpreted as the fourth period.  Paragraphs 0323-0324 of Yang clearly disclose multiplexing the plurality of UCIs onto one PUCCH and then multiplexing the single PUCCH onto a PUSCH (see paragraph 0342).  As noted above, paragraph 0343 indicates that the selection of the particular PUSCH when multiple PUSCHs overlap with the UCIs may be based on a prioritization rule such as a scheduled order.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify LG to multiplex a plurality of UCIs (including at least the first UCI) into one PUCCH and then to explicitly indicate that a plurality of PUSCH allocations overlapping the UCIs will be handled by utilizing the earlier of the two allocations (the scheduled order or order in which they were allocated/scheduled) of the PUSCH to transmit the PUCCH containing the one or more multiplexed UCIs.  The rationale for doing so would have been to minimize the latency associated with the UCIs by transmitting the information in the earliest available PUSCH resource.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



Primary Examiner, Art Unit 2467                                                                                                                                                                                                        June 3, 2021